Opinion by
Linn, J.,
This appellant Gueatana Raneri is the mother of Joseph Raneri, who was the appellant in No. 134, April Term, 1922, in which an opinion has been filed this day.
For the reasons stated in that opinion the assignments of error filed in this case are overruled.
The judgment is affirmed and the record remitted to the court below and it is ordered that the defendant appear in that court at such time as she may be there called and that she be by that court committed until she has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.